Title: Certification of Jonathan Williams, Jr.’s Accounts, [26 August 1779]
From: Franklin, Benjamin
To: 


[August 26, 1779]
I hereby certify that Jonathan Williams junior, late Agent to the Commissioners of the United States at the Court of France, has exhibited before me his Accounts as settled up to the twenty fifth of July 1778, by Joshua Johnson, James Cuming John Nesbitt, and Joseph Gridly Esqrs: Arbitrators appointed for that purpose, the Ballance of which then was nine thousand one hundred and ten Livres, nineteen Sols, and six deniers, and is regularly carried forward to the Credit of the said Commissioners in the said Williams’s subsequent Account, he being then under further Engagements. I also certify that the said Williams has exhibited before me his said subsequent Account, with Vouchers for every Charge, which I have carefully examined and do approve. I further Certify, that I have received from the said Williams, the Sum of two thousand and sixty Livres, one Sol, and seven Deniers, being the Ballance of his Account in full of all Demands.
In testimony whereof, I have signed four Certificates, all of this Tenor and Date.
At Passy, near Paris, this 26th Day of August 1779.
B FranklinMinister Plenipotentiary, from the United States at the Court of France./.
  
Notation: Certificate from Dr Franklin relative to settlement of my Accounts.
